MEMORANDUM **
David Andrade-Cervantes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny the petition for review.
The IJ did not abuse his discretion in denying Andrade-Cervantes’ motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(e) and 1229a(e)(l). Andrade-Cervantes’ declaration stating that depression and alcohol abuse prevented him from attending his hearing did not establish that he had a “serious illness”. See Celis-Castellano, 298 F.3d at 892 (holding that petitioner’s declaration that he had an asthma attack does not establish that the illness was “serious” within the meaning of the statute).
Petitioner’s petition for writ of mandamus is denied as moot.
Petitioner’s request for release from custody pending disposition of this petition for review is denied. This court does not have the authority to grant such relief. See 8 U.S.C. § 1226(e).
Petitioner’s request for sanctions and attorney’s fees is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.